Citation Nr: 1130301	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  05-25 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) for the period prior to September 28, 2009.

2.  Entitlement to an initial disability rating higher than 50 percent for PTSD for the period from September 28, 2009.

3.  Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which in part denied claims for service connection for bilateral hearing loss and for PTSD. 

In a March 2008 rating decision, the RO granted service connection for: right ear hearing loss (rated zero percent disabling, effective August 21, 2003), and PTSD (rated 30 percent disabling, effective August 21, 2003).  

In May 2009, the Veteran and his spouse testified at a Board hearing.

In July 2009, the Board granted service connection for left ear hearing loss and remanded the initial rating claims regarding PTSD and hearing loss to the RO.  In an August 2009 rating decision, the RO implemented the Board's determination and assigned a noncompensable evaluation for the bilateral hearing loss, effective August 21, 2003.  In a June 2010 rating decision, the RO increased the initially assigned disability rating from 30 to 50 percent, effective September 28, 2009.  As such, the Board has identified the issues as noted on the first page of this decision.

In an April 2004 rating decision the RO had denied service connection for erectile dysfunction/loss of use of a creative organ, and for prostatitis; and the Veteran had perfected appeals as to both claims.  However, in a March 2011 rating decision the RO granted service connection for prostatitis; and in a June 2011 rating decision the RO granted service connection for erectile dysfunction/loss of use of a creative organ.  Thus, these issues are no longer on appeal before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's bilateral hearing loss claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since August 21, 2003, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, poor impulse control, periods of violence, suicidal ideation, and an inability to establish and maintain effective relationships; however, the preponderance of the evidence shows that the disability has not been productive of total occupational and social impairment.


CONCLUSION OF LAW
 
Effective August 21, 2003, the criteria for a 70 percent schedular disability rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, the Veteran's claim for service connection for PTSD was granted and an initial disability rating was assigned in the March 2008 rating decision on appeal.  As the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record contains the Veteran's available service records, post-service private and VA treatment records, VA examination reports and the transcript of hearing testimony.  There is no indication of the existence of any pertinent post-service treatment records that are not on file.  

The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded relevant VA examination in December 2007 and in September 2009, which addressed the impact of the subject disability on his ability to work.  

The Board finds that the findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Veteran has not reported that the condition has worsened since the last examination, and thus a remand is not required solely due to the passage of time since the September 2009 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the May 2009 hearing, the Veterans Law Judge (VLJ) discussed the elements that were lacking to substantiate the Veteran's claim and the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the VLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Merits of the appeal

The Veteran asserts that his PTSD warrants initial disability ratings higher than the 30 percent rating assigned for the period prior to September 28, 2009, and higher than the 50 percent rating assigned for the period from September 28, 2009.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In appeals of the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements and testimony describing the symptoms of his service-connected PTSD are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, pursuant to the general rating formula, a 30 percent disability rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.
 
The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.

The medical evidence shows that a number of GAF scores have been assigned during the appeal.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

The following applies to the GAF scores assigned in this case.  A GAF score in the range between 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV.

A GAF score in the range between 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.

A GAF score in the range between 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  DSM-IV.

The claims file contains competent medical evidence found in VA treatment records following service and reports of VA examinations.  The following is a summary of the material medical evidence relevant to the Veteran's claim over the relevant period associated with the Veteran's August 21, 2003 submission of his claim.  

A VA behavioral assessment report of May 2003 shows that the Veteran reported symptoms including feelings of detachment and estrangement, psychic numbing, phobic avoidance of reminders or conversation, recurrent recollections, hypervigilance, startle irritability, and chronic anger.  After the assessment, the report contains an Axis I diagnosis of PTSD, and alcohol dependence in remission.  On Axis V the GAF score was 40.

During VA group therapy in August 2003 shows that the Veteran reported he had difficulty sleeping, with nightmares, frequent intrusive traumatic memories.  At that time his affect was anxious, he was depressed and the provider found the symptoms to be moderate/severe.  During that month, a GAF score of 40 was recorded.

VA group therapy records in February and April 2004 show that the Veteran had symptoms including anxious affect, depression; and symptoms were moderate/severe.  GAF scores of 39 were recorded in both months.

In a January 2005 statement from a VA clinical psychologist, he reported that the Veteran had been an outpatient a VA PTSD clinical team program since January 2003, and his primary diagnosis was PTSD, chronic, with delayed onset, with associated substance abuse (in total remission since November 2002), panic disorder and chronic severe depression.  

The VA psychologist noted that the Veteran's symptoms included persistent reexperienced of events as shown by: combat nightmares twice a week; daily intrusive recollections, flashbacks five to six times yearly; cued psychological distress.  He had symptoms of persistent avoidance of trauma related stimuli resulting in social isolation and active avoidance.  He had insomnia with intermittent sleep, easy irritation with severe verbal aggression, very poor concentration with trouble reading, hypervigilance, hyper startle, and survivor guilt.  He had a past substance abuse seen as part and parcel of the PTSD.  

The psychologist opined that the Veteran's explosiveness strongly affected his social and family life.  He was not able to become close or intimate, and had little socialization.  He had only one close friend and that relationship was difficult.  He was very frequently in strained relationships on his jobs, was easily irritated and intolerant, and did not get along well at work.  He had not worked since October 2002 and was now totally and permanently unemployable.

The January 2005 statement from the VA clinical psychologist contains an Axis I diagnosis of PTSD, chronic, with delayed onset (primary); panic disorder (secondary); and major depression (secondary).  On Axis V, the GAF score was 39 for the past year, and 35 at present.

During a December 2007 VA examination for PTSD, the Veteran's mood was anxious and dysphoric, his affect was constricted, his attention was intact, and he was oriented as to person time and place.  His thought process was unremarkable, and he had no delusions or hallucinations.  The Veteran had passive and transient suicidal ideation.  He had sleep impairment.  He had no panic attacks, obsessive/ritualistic behavior, or homicidal thoughts.  He had good impulse control and no episodes of violence.  He was able to maintain minimum personal hygiene and had no problem with activities of daily living.  His memory was normal.

The examiner noted that the Veteran was unemployed for the previous 2 to 5 years, but not retired.  The Veteran reported he was unemployed due to PTSD, with frequent interpersonal conflicts; and back problems.  On Axis I, the diagnosis was PTSD, chronic, moderate; alcohol abuse secondary to PTSD in full remission.  The GAF score was 55.  The examiner opined that the Veteran responded well to outpatient treatment, but his symptoms were moderate to severe, and his prognosis was fair.  The examiner opined that the Veteran's PTSD effects on his occupational and social functioning did not result in total occupational and social impairment, but that there was reduced reliability and productivity due to PTSD symptoms.

A VA mental status examination report of December 2008 contains a GAF score of 50.  The report indicated that at that time the Veteran had problems with anxiety and a dysphoric mood.

During a May 2009 Board hearing, the Veteran credibly testified to the effect that due to his PTSD he had problems including with being around other people.  He testified that he could not work due to his PTSD.  The Veteran's wife testified credibly substantiating the Veteran's testimony on these matters.

During a September 2009 VA examination the Veteran reported that he had no social life except his group sessions.  On examination his affect was constricted and his mood was anxious and depressed.  His attention was intact and he was oriented as to person, time, and place.  His thought process was unremarkable and his thought content included passive and transient suicidal ideation.  He had no homicidal thoughts, delusions, or hallucinations.  He exhibited no inappropriate or obsessive/ritualistic behavior.  He did have sleep impairment.  He had good impulse control with no episodes of violence, and was able to maintain minimum personal hygiene.  His memory was normal except for mildly impaired immediate memory.  

The Veteran had PTSD symptoms including recurrent distressing dreams, intense psychological distress at exposure to cues; avoidance of activities that arouse recollections; markedly diminished interest in significant activities, feelings of detachment or estrangement from others.  He had difficulty with sleeping; hypervigilance; and exaggerated startle response.  

The Veteran reported that he retired in 2003 for medical reasons related to his back and PTSD.  On Axis I, the diagnosis was PTSD, chronic, moderate; alcohol abuse secondary to PTSD in full remission.  The GAF score was 50.  The examiner commented that the Veteran's ability to manage his PTSD had deteriorated due to his additional stress of struggling with lung cancer.  The examiner opined that the effects of the Veteran's PTSD did not result in total occupational and social impairment, but did result in deficiencies in areas of thinking (negative thinking), family relations, work and mood.  Further, the Veteran's level of anxiety and depression were obstacles to his productivity in a work setting.

Review of the relevant VA treatment records on file dated in the 2000s through April 2011show that the medical evidence therein is not inconsistent with findings from the two VA C&P psychiatric examinations discussed above.  These treatment records show that the Veteran was having problems with his ability to work due to such symptoms as discussed above.  These treatment records include GAF scores ranging from 35 to 55.  Prior to the December 2007 VA examination the GAF scores were all between 35 and 40.  At the December 2007 VA examination the GAF score was 55; and thereafter, reports contain GAF scores of 50, including at the last VA examination in September 2009.

On review of all of the evidence, and resolving all doubt in the Veteran's favor, the Board finds that his psychiatric symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, such as thinking, family relations, work, and mood, which is consistent with findings during the December 2007 and September 2009 VA C&P psychiatric examinations.  

He is shown to have such deficiencies in most areas due to such symptoms as: suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He is shown to have symptoms productive of impaired impulse control (such as unprovoked irritability with periods of violence) and difficulty in adapting to stressful circumstances (including work or a work-like setting).  Lastly, his behavior is productive of an inability to establish and maintain effective relationships.  Such combination of signs and symptoms are productive of criteria so as to warrant a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In this regard, the recorded GAF scores, as recorded in the two VA examinations and most of the VA clinical treatment records, are essentially all in the range of 50 or below, ranging from 35 to 55.  At the most recent VA examination the GAF score was 50.  GAF scores of 41 to 50 reflects serious symptoms or serious impairment in social and occupational functioning, including reflecting an inability to keep a job.  See DSM-IV.  Such findings reflect symptoms productive of occupational and social impairment with deficiencies in most areas, and an inability to establish and maintain effective relationships, which is consistent with criteria warranting a 70 percent disability rating under Diagnostic Code 9411. The two VA examination reports both noted that the Veteran had had suicidal thoughts.  Such symptoms of being a danger to oneself are clearly serious psychiatric symptoms.  See DSM-IV, 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Based on the totality of the foregoing, the Board finds that the Veteran's symptoms more closely approximate the rating criteria required for a 70 percent disability rating throughout the course of the entire period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the appeal.  However, because the Veteran's PTSD symptoms remained relatively constant throughout the course of the period on appeal and at no time were more disabling than reflected by the 70 percent evaluation.  As such, staged ratings are not warranted.

The Board does not find that a higher initial disability rating is warranted.  Even though some of the earlier VA treatment records show GAF scores suggesting significant severity of the Veteran's PTSD symptoms, both VA examiners on comprehensive VA examinations of the Veteran addressed this question and specifically opined that the effects of the Veteran's PTSD did not result in total occupational and social impairment.

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's PTSD, which is productive of the psychiatric symptoms discussed above, which are specifically contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective August 21, 2003, a disability rating of 70 percent for PTSD is granted.


REMAND

The Veteran claims entitlement to a compensable initial disability rating for bilateral hearing loss.  A remand is necessary for the following reasons.  In a March 2008 rating decision, the RO granted service connection for right ear hearing loss (rated 0 percent disabling, effective August 21, 2003).  As reflected in a March 2008 supplemental statement of the case, the RO had denied service connection for left ear hearing loss.  The Veteran perfected an appeal as to the initial disability rating assigned for the hearing loss disability.  

As reflected in a November 2008 supplemental statement of the case, on appeal were issues of entitlement to (1) a compensable initial disability rating for right ear hearing loss; and (2) service connection for left ear hearing loss.

During the appeal, in a July 2009 decision, the Board granted service connection for left ear hearing loss and remanded the hearing loss initial disability rating claim.  In an August 2009 rating decision, the RO thereafter effectuated the Board's decision and granted service connection for bilateral hearing loss, and continued the assignment of an evaluation of zero percent for the service-connected hearing loss.  In June 2011 the RO issued a supplemental statement of the case addressing the disability rating for right ear hearing loss, which is an error since service connection is in effect for bilateral hearing loss.  A remand is necessary in order for the RO to issue a supplemental statement of the case addressing the evaluation of the Veteran's service-connected bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO must issue a supplemental statement of the case on the issue of entitlement to a compensable disability rating for bilateral hearing loss.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


